DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed March 10, 2021, claims 1, 4-5, 13 and 20 were amended to include the limitations noted in claims 3, 6 and 15, whereby further detailing the analysis and processing of multiple power flow cases relative to determining RAS arming directives; claims 3, 6 and 15 were canceled; and claims 21-23 were added.  Claims 1-2, 7-14 and 16-23 have been presented for further consideration.

Allowable Subject Matter
Claims 1-2, 7-14 and 16-23 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with independent claims 1, 13 and 20, fail to explicitly teach or suggest of a system and method for designing a remedial action scheme (RAS) for a power system whereby deriving RAS arming levels by simulating power flow cases used in determining optimal flow, predicting and validating RAS performance levels and improving operations based on the adapted RAS parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119